DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3 and 6-12 are currently pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 6-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No.17/365,926 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and copending application’926have claims drawn to a system of forming patterns, the system comprising means for coating a semiconductor resist composition on an etching subject layer to form a photoresist layer; means for patterning the photoresist layer to form a photoresist pattern; and means for etching the etching subject layer using the photoresist pattern as an etching mask, wherein the semiconductor resist composition comprises: an organometallic compound represented by Chemical Formula 1, and a solvent. an The organometallic compound represented by Chemical Formula 1 of the instant claims and copending application ‘926 are equivalent and obvious variants of each other. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 1-3 and 6-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitation “means for coating a semiconductor resist composition on an etching subject layer to form a photoresist layer, means for patterning the photoresist layer to form a photoresist pattern; and means for etching the etching subject layer using the photoresist pattern as etching mask” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Here, the instant disclosure is devoid of any structure that performs the function in the claim for “means for coating and/or means for patterning and/or means for etching.” Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Nagai et al.  (WO 2016/140057 A1; see abstract, claims, examples and background) teach a semiconductor resist (abstract, claims, examples and background) composition comprising a solvent (examples) and an organometallic compound. 
Response to Arguments
Applicant's arguments filed 12/08/2022 have been fully considered but they are not persuasive. Applicant’s principle arguments:

A) Applicants believes all other rejections are overcome herein. Applicant requests that the obviousness-type double patenting rejection be withdrawn without requiring a terminal disclaimer and that these claims be allowed. 
A) Examiner respectfully disagrees because the double patenting rejection is not the only rejection remaining in the present application. Also, both applications are still pending. Therefore, the rejection is maintained. 
B) Applicants argue first, with respect to the claimed feature of “means for coating,” the specification discloses, by way of example, that spin-coating, spray coating, dip coating, knife edge coating and/or a printing method may be utilized. See Specification as originally filed, par. [0070]. As these are terms of art for well-known coating techniques, those of ordinary skill in the art should be able to readily envision and understand the structure example(s) of the means that can perform the function of “coating a semiconductor resist composition.”
Accordingly, the claimed term “means for coating” should be construed as a coater associated with the corresponding coating process, for example, a spin coater, a spray coater, a dip coater, etc.
B) Examiner respectfully disagrees that the claimed term “means for coating” should be construed as a coater. There is no “coater” mention in the instant disclosure. Applicants have failed to provide specified structure that corresponds to the means. The step or element is claimed only by its function. Applicants have failed to provide a sufficient showing that the claim limitation recites  a structure , material or act that entirely performs the recited function. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a coater) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Therefore, the rejection is maintained.
Examiner suggests deleting “means-plus” limitations and/or amend the claim limitation to clearly recite a definite structure, material or act that entirely performs the recited function. 
C) Applicants argue second, the claimed feature of “means for patterning” is also a term of art that should be readily recognized by those of ordinary skill in the art to refer to a patterner that creates a pattern in the photoresist layer. The patterner example can be a two-part design that includes 1) a radiation source (e.g., light) to expose some regions of the photoresist layer to activation radiation, while leaving the remaining regions unexposed, which results in the exposed regions having different solubility than the non-exposed regions, and then 2) the photoresist pattern is treated with a developing material (e.g., a developing solution) that removes one of the non-exposed or the exposed regions of the photoresist, thus forming a pattern.
To this extent, the present specification describes, e.g., that “the act of exposure may utilize an activation radiation with light having a high energy wavelength such as EUV (Extreme UltraViolet; a wavelength of about 13.5 nm), an E-Beam (an electron beam), and, optionally, as well as an i-line (a wavelength of about 365 nm), a KrF (krypton fluoride) excimer laser (a wavelength of about 248 nm), an ArF (argon fluoride) excimer laser (a wavelength of about 193 nm), and/or the like.” Specification as originally filed, par. [0079]. These functions may be performed by a corresponding lithograph (lithography machine). The specification then, e.g., further discloses that the exposed photoresist is subject to the second baking process. Id. at par. [0082]. This function may be performed by an oven. Afterwards, the “non-exposed region 106b of the photoresist layer 106 is dissolved and removed using the developing solution to form a photoresist pattern 108.” Id. at par. [0081]; see also Id. at pars. [00823]-[0084] (providing examples of the developing solution), and FlGs. 1-4.
Accordingly, the claimed term “means for patterning” should be readily envisioned and understood as 1) a radiation source or exposer that performs the act of exposing the photoresist layer (e.g., a lithograph), 2) a heater that performs the act of baking the exposed photoresist (e.g., an oven), and/or 3) a dissolver that performs the dissolving of the non-exposed (or exposed) regions of the photoresist (e.g., a developing solution).
C) Examiner respectfully disagrees that the claimed term “means for patterning” should be readily envisioned and understood as 1) a radiation source or exposer that performs the act of exposing the photoresist layer (e.g., a lithograph), 2) a heater that performs the act of baking the exposed photoresist (e.g., an oven), and/or 3) a dissolver that performs the dissolving of the non-exposed (or exposed) regions of the photoresist (e.g., a developing solution).
 The term “ patterning” have many meanings as suggested by Applicants ( see above). One of ordinary skilled in the art would not understand for the claim limitation “ means for patterning” that applicants intended the claim to recite the following: 1) a radiation source or exposer that performs the act of exposing the photoresist layer (e.g., a lithograph), 2) a heater that performs the act of baking the exposed photoresist (e.g., an oven), and/or 3) a dissolver that performs the dissolving of the non-exposed (or exposed) regions of the photoresist (e.g., a developing solution).
 Applicants have failed to provide specified structure that corresponds to the means. The step or element is claimed only by its function. Applicants have failed to provide a sufficient showing that the claim limitation recites  a structure , material or act that entirely performs the recited function. 
Therefore, the rejection is maintained.
Examiner suggests deleting “means-plus” limitations and/or amend the claim limitation to clearly recite a definite structure, material or act that entirely performs the recited function. 
D) Applicants argue third, with respect to the claimed feature of “means for etching,” the specification discloses that “dry etching using an etching gas and the etching gas may be, for example, CHF3, CF4, Cl2, BCl3 or a mixed gas thereof’ may be utilized. Specification as originally filed, par. [0090]. “Etching” in general, and “dry etching” in particular are both terms of art, and those of ordinary skill in the art should easily understand the etcher or structure (hardware design) that is to perform the “etching.” For example, in the case of a dry etcher, the hardware design includes a chamber or container and etching gas in the chamber. Accordingly, the claimed term “means for etching” should also be readily envisioned and understood.
As such, because the specification discloses the above-discussed structures and/or examples for performing the “means for coating” (coater), “means for patterning” (patterner) and “means for etching” (etcher) the claims should not be indefinite under 35 U.S.C. §112(b) to one skilled in the photoresist technical art. Withdrawal of the rejection is therefore respectfully requested.
D) Examiner respectfully disagrees that the claimed term “the claimed term “means for etching” should also be readily envisioned and understood.
There is no “etcher” mention in the instant disclosure. Applicants have failed to provide specified structure that corresponds to the means. The step or element is claimed only by its function. Applicants have failed to provide a sufficient showing that the claim limitation recites  a structure , material or act that entirely performs the recited function. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a coater, a patterner and/or an etcher) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Therefore, the rejection is maintained.
Examiner suggests deleting “means-plus” limitations and/or amend the claim limitation to clearly recite a definite structure, material or act that entirely performs the recited function. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786. The examiner can normally be reached Monday-Friday (5:30 am-10:00 pm; IFP; PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANCEITY N ROBINSON/            Primary Examiner, Art Unit 1722